Citation Nr: 0204995	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from February 1953 to 
February 1957.  He was also a Member of the Illinois Air 
Force National Guard (IAFNG) from January 1978 to May 1994 
for a total of over 20 years of combined service.  He had 
various periods of verified Active Duty Training (ACDUTRA) 
and inactive duty training (INACDUTRA) during this period of  
National Guard service.  The current claim arises from a 
verified period of INACDUTRA from November 29-30, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the St. 
Petersburg, Florida RO, which denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease.  

The Board remanded this matter in October 2001 to schedule 
the appellant for a Videoconference hearing.  This hearing 
was held in February 2002 before the Board Member rendering 
this decision, sitting in Washington, DC, and the appellant 
and his representative sitting in St. Petersburg, Florida.  A 
transcript of the hearing has been included in the claims 
folder for review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant's National Guard service from November 29-
30, 1993 was unpaid INACDUTRA as certified by the service 
department.

3.  There is no evidence of coronary artery disease pathology 
present that can be associated with service or an in-service 
occurrence or event.

4.  During INACDUTRA on November 29, 1993 the appellant 
complained of chest pain and was diagnosed with coronary 
artery disease.  He did not become disabled, or suffered an 
acute myocardial infarction or cardiac arrest during any 
period of INACDUTRA.


CONCLUSION OF LAW
The appellant did not incur coronary artery disease in 
service, nor did he suffer an acute myocardial infarction, or 
cardiac arrest during inactive duty training. 38 U.S.C.A. §§ 
101, 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6(d)(1), 
3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claim.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file. 

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at this time is appropriate.

Law.   Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military, naval, or air service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001). The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  Duty, other than full-time 
duty, performed by the Reserves, is considered to be inactive 
duty for training. 38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d)(1).

The Board notes that since the May 2000 rating decision, 38 
U.S.C.A. § 101(24) has been amended to provide for service 
connection for an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident sustained during 
inactive duty training.  See 38 U.S.C.A. § 101(24) as amended 
by the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301(a), 114 Stat. 1852 (June 5, 
2001).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service, or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

When a veteran has served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, that disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during that service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background and analysis.  Although the instant claim arises 
from a period of  INACDUTRA service with the National Guard, 
the Board will also consider service connection for the 
appellant's period of active duty service. 

Service medical records from the appellant's period of active 
duty from February 1953 to February 1957 are negative for 
complaints or findings related to coronary artery disease.  

He was a Member of the IAFNG from January 1978 to May 1994.  
In February 1999, he filed a claim for service connection for 
a heart condition.  He alleges that he suffers from an 
ongoing coronary artery disease incurred during a 4 day 
period of ACDUTRA beginning on November 29, 1993.  

Records on file include hospitalization records from November 
1993 which note a 95 percent blockage in the left coronary 
artery, and he underwent a circumflex angioplasty.  The 
diagnosis was new onset angina; coronary artery disease.

In a March 2000 VA examination, the examiner noted the 
appellant underwent a cardiac catheterization and angioplasty 
on November 29, 1993.  He had 95 percent blockage on the left 
distal circumflex artery.  In June 1998 a stress test 
achieved 87 percent of the maximal predicted heart rate, and 
it was considered normal.  He was a 65 year old well 
nourished and well developed male.

Angina reportedly began in 1993 while he was in the reserves.  
He also had dyspnea, fatigability and dizziness at times.  
There was no history of syncope, myocardial infarction, or 
rheumatic fever.  He was taking Cardizem, aspirin, and 
nitroglycerin.  The examiner noted a diagnosis of coronary 
artery disease, and hypertension.

The RO in May 2000 denied service connection for coronary 
artery disease as this condition did not occur or was it 
caused by service.  It was further noted he did not suffer a 
myocardial infarction in November 1993, nor did he incur or 
aggravate a heart condition during federal service.

A videoconference hearing was held in February 2002, in which 
the appellant offered testimony in support of his claim.   
He, in essence, testified that he was on a 4 day period of 
active duty for training.  It was the first day of training 
when he, "first found out about in, it was my last 4 days of 
service, was November 29 of '93."  He had chest pains and 
went to the hospital.  He did not have any chest pains prior 
to that date and had been in good physical condition all his 
life and had no problems until that day.  He checked into his 
unit and was carrying his bags up to the third floor when he 
got chest pains.

In June 1998, he underwent a cardio stress test to evaluate 
the likelihood of significant coronary artery disease.  The 
examiner noted the appellant exercised for 9:24 minutes and 
achieved an 87% of the maximum predicted heart rate.  The EKG 
was negative for ischemia.  In essence, he had a normal study 
with no evidence of stress-induced ischemia with a low 
likelihood of jeopardized myocardium.

The Board finds that service connection for coronary artery 
disease during the veteran's period of INACDUTRA in November 
1993 must be denied.  The veteran did not experience a 
myocardial infarction, or cardiac arrest on November 29, 
1993, while on INACDUTRA, and there is no other theory on 
which this may be allowed.  

As the appellant's active service records are silent for any 
coronary artery disease and coronary artery disease did not 
becomes manifest within one year from the date of termination 
of such service, service connection on this basis is also not 
warranted.

 
ORDER


Service connection for coronary artery disease is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

